DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 03/22/2019, as Application No. 62/822,051.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Min-Lee Teng on 05/04/2022.
See below. Please note that dependent claim 3 is amended to depend from claim 2 since antecedent basis for “inductor” is established in claim 2, not claim 1.

The following is the list of proposed claims for the Examiner’s Amendment of the application: 16,820,992:


The amendments of Claim 1 and Claim 18 can be supported by Fig. 4A and Fig. 5A.

The list of proposed claims:
(Currently amended) An electronic device, comprising:
a magnetic body, wherein a coil formed by a conductive wire is disposed in the magnetic body, wherein the magnetic body comprises of the magnetic body is located above the second portion of the magnetic body, wherein a first bottom surface of the first portion of the magnetic body and a first side surface of the second portion of the magnetic body forms a first opening under the first bottom surface of the first portion of the magnetic body with at least one portion of the coil being disposed inside the second portion of the magnetic body; and
a first electrode, wherein at least one portion of the first electrode is disposed on the first bottom surface of the first portion of the magnetic body and electrically connected to a terminal part of the conductive wire, wherein at least one portion of the second portion of the magnetic body is disposed in an opening of a circuit board with the first electrode being disposed on and electrically connected with the circuit board.

(Currently amended) The electronic device according to claim 1, wherein 

(Currently Amended) The electronic device according to claim 2, wherein a ratio of the area of the bottom surface of the first electrode to the area of the bottom surface of the second portion of the magnetic body is 1:5.3~32 for allowing the vibration resistance of the inductor being greater than 5G.

(Original) The electronic device according to claim 2, wherein an insulating layer is disposed on the magnetic body for isolating with the circuit board.

(Currently amended) The electronic device according to claim 2, wherein [[a]] the terminal part of the conductive wire forming the coil is extended to the first bottom surface of the first portion of the magnetic body, wherein at least one metal layer is disposed on the terminal part of the conductive wire to form the first electrode.

(Currently amended) The electronic device according to claim 1, wherein the first side surface and a vertical line forms an angle of 0-10 degree, wherein the minimum distance between the first electrode and the second electrode is greater than the width of the bottom surface of the second portion of the magnetic body.

(Currently amended) The electronic device according to claim 2, wherein the first side surface of the second portion of the magnetic body has a rectangular shape or a circular shape.

(Currently amended) The electronic device according to claim 1, wherein said opening of a circuit board is a recess formed on the top surface of the circuit board, wherein the second portion of the magnetic body is disposed in said recess with a bottom surface of the second portion of the magnetic body being above a bottom surface of the circuit board.

(Currently amended) The electronic device according to claim 1, wherein said opening of a circuit board is a through-hole of the circuit board, wherein the second portion of the magnetic body is disposed in the through-hole of the circuit board with a bottom surface of the second portion of the magnetic body being below a bottom surface of the circuit board.

(Currently amended) The electronic device according to claim 1, wherein said opening of a circuit board is a through-hole of the circuit board, wherein the second portion of the magnetic body is disposed in said through-hole of the circuit board with a bottom surface of the second portion of the magnetic body being aligned with a bottom surface of the circuit board.

(Currently amended) The electronic device according to claim 1, wherein a first portion of the first electrode is disposed on the first bottom surface of the first portion of the magnetic body and a second portion of the first electrode is disposed on a first lateral surface of the first portion of the magnetic body, wherein a soldering material is overlaid on a top surface of the circuit board to electrically connect the first electrode to the circuit board, wherein said soldering material is extended to the second portion of the first electrode disposed on the first lateral surface of the first portion of the magnetic body.

(Currently amended) The electronic device according to claim 1, wherein a first portion of the first electrode is disposed on the first bottom surface of the first portion of the magnetic body, a second portion of the first electrode is disposed on a first lateral surface of the first portion of the magnetic body, and a third portion of the first electrode is disposed on a top surface of the first portion of the magnetic body, wherein a soldering material is overlaid on a top surface of the circuit board to electrically connect the first electrode to the circuit board, wherein said soldering material is extended to the second portion of the first electrode disposed on the first lateral surface of the first portion of the magnetic body.

(Original) The electronic device according to claim 2, wherein the magnetic body comprises a T core having a base and a pillar disposed on the base, wherein a first portion of the first electrode is disposed on a bottom surface of the base of the T core, a second portion of the first electrode is disposed on a lateral surface of the base of the T core and a third portion of the first electrode is disposed on a top surface of the base of the T core. 

(Original) The electronic device according to claim 2, wherein the bottom surface of the first portion has a rectangular shape or a circular shape.

(Original) The electronic device according to claim 2, wherein the first electrode is formed by a lead frame.

(Original) The electronic device according to claim 2, wherein the first electrode is formed by electro-plating.

(Original) The electronic device according to claim 2, wherein the magnetic body is integrally formed with a unitary body.

(Currently amended) An inductor, comprising:
a magnetic body and a coil disposed in the magnetic body, wherein the coil is formed by a conductive wire, and the magnetic body comprises a first portion and a second portion, wherein the first portion of the magnetic body is located above the second portion of the magnetic body, wherein a first bottom surface of the first portion of the magnetic body and a first side surface of the second portion of the magnetic body forms a first opening under the first bottom surface of the first portion of the magnetic body with at least one portion of the coil being disposed inside the second portion of the magnetic body; and
a first electrode, wherein a terminal of the conductive wire is electrically connected to the first electrode, and at least one portion of the first electrode is disposed on the first bottom surface of the first portion of the magnetic body, wherein at least one portion of the second portion of the magnetic body is disposed in an opening of a circuit board with the first electrode being disposed on and electrically connected with the circuit board.

(Original) The inductor according to claim 18, wherein the magnetic body comprises a T core having a base and a pillar disposed on the base, wherein a first portion of the first electrode is disposed on a first bottom surface of the base of the T core, a second portion of the first electrode is disposed on a lateral surface of the base of the T core and a third portion of the first electrode is disposed on a top surface of the base of the T core. 

(Original) The inductor according to claim 18, wherein a ratio of the area of the bottom surface of the first electrode to the area of the bottom surface of the second portion of the magnetic body is 1:5.3~32 for allowing the vibration resistance of the inductor being greater than 5G.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An electronic device, comprising: a magnetic body, wherein a coil formed by a conductive wire is disposed in the magnetic body, wherein the magnetic body comprises a first portion and a second portion, wherein the first portion of the magnetic body is located above the second portion of the magnetic body, wherein a first bottom surface of the first portion of the magnetic body and a first side surface of the second portion of the magnetic body forms a first opening under the first bottom surface of the first portion of the magnetic body with at least one portion of the coil being disposed inside the second portion of the magnetic body; and a first electrode, wherein at least one portion of the first electrode is disposed on the first bottom surface of the first portion of the magnetic body and electrically connected to a terminal part of the conductive wire, wherein at least one portion of the second portion of the magnetic body is disposed in an opening of a circuit board with the first electrode being disposed on and electrically connected with the circuit board.
          Therefore, claim 1 and its dependent claims 2-17 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 18 with the allowable feature being; An inductor, comprising: a magnetic body and a coil disposed in the magnetic body, wherein the coil is formed by a conductive wire, and the magnetic body comprises a first portion and a second portion, wherein the first portion of the magnetic body is located above the second portion of the magnetic body, wherein a first bottom surface of the first portion of the magnetic body and a first side surface of the second portion of the magnetic body forms a first opening under the first bottom surface of the first portion of the magnetic body with at least one portion of the coil being disposed inside the second portion of the magnetic body; and a first electrode, wherein a terminal of the conductive wire is electrically connected to the first electrode, and at least one portion of the first electrode is disposed on the first bottom surface of the first portion of the magnetic body, wherein at least one portion of the second portion of the magnetic body is disposed in an opening of a circuit board with the first electrode being disposed on and electrically connected with the circuit board.
          Therefore, claim 18 and its dependent claims 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847